DALLAS, Circuit Judge.
Careful consideration of this record and of the arguments of counsel leaves us in no doubt as to the correctness of that part of the decree of the circuit court which is here complained of. We think the opinion of the learned judge of that court sufficiently sustains his conclusion that the Pittsburg & Western Railway Company was under no contractual obligation to construct the track which is the subject of controversy. Consequently we need not decide whether or not, if such obligation had existed, there should, under the circumstances of this case, have been a decree for its specific performance; but, if the determination of that question had been necessary, it would have been entitled to serious attention. 2 Story, Eq. §§ 742, 767; 3 Pars. Cont. p. 357; Du Bois v. Baum, 46 Pa. St. 537. The decree is affirmed.